Title: From George Washington to William Pearce, 21 June 1795
From: Washington, George
To: Pearce, William


          
            Mr Pearce,
            Philadelphia 21st June 1795
          
          Your letter of the 14th instant with the Reports were received yesterday.
          I am sorry the rain you were wishing for, should have come attended with the disasters your letter represents; but to these it is our duty to submit—I never repine at acts of Providence, because I always suppose, however adverse they may be to our wishes, they are always for the best. Let the place of the young mule, that was killed, be supplied in the best manner the stock of them will afford.
          I hope the shells you engaged were of what they call live shells. Those from the bank, if not well cleansed, are so mixed with dirt as to make a very weak lime. As to the price, I do not expect

to get them for less than others give. Of course they must be landed at the Mansion house on acct of burning them (to the best advantage, & with the least waste) in the Kiln made for this purpose.
          I think it would be proper to fill in, between the logs of the Cabbins, as soon, and as fast as circumstances will admit; that the clay may get dry before cool weather approaches. Damp walls, are very apt to give Rheumatic complaints. This filling may be done as well before, as after the Cabbins are covered.
          I hope your crop of Wheat, as the prospect when you wrote was tolerable, & the almost certainty of the high prices continuing, will meet with no diminution now from either the scab or rust. If it had shed its blossom before the heavy rain, and was free from the scab at the date of your letter, I think it wld receive no injury from it afterwards; and as the rain & thick weather was attended by wind, & was also cool, I hope it is free from the Rust likewise.
          Whenever you have leisure to do it, it would be serviceable by way of stopping the progress of that gully at the mouth of the lane, at Mansion house—and indeed all others—to drive stakes across & wattle them at different distances, to catch & retain the trash that is swept down with the torrent. They also serve to break the force of the water; and by degrees, with other assistance, fill them up. The gullies I mean. without these obstructions, the descending water from very heavy rains sweep all before it. I am Your friend &ca
          
            Go: Washington
          
        